DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  the word --wherein-- should be inserted prior to the phrase “the light source”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 10 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, the limitation of “the solution further comprising hyaluronic acid” was not disclosed in the specification as originally filed to be a component of a solution which is incorporated inside or on a surface of an article.  The specification recites “hyaluronic acid” five times.  Four of the recitations occur in a single paragraph on page 27 and the last occurs on page 32.  The recitations are all directed towards hyaluronic acid being used in a formulation which is intended for topical application.  The phrase “this topical disinfectant modality” is also used, which removes all doubt that hyaluronic acid was not considered for any other use but as for a topical disinfectant.  Therefore, the claims regarding an article which incorporates a solution comprising hyaluronic acid is held to be new matter.  For the purpose of compact prosecution, the limitation regarding hyaluronic acid will be disregarded in the prior art rejection below as there is no purpose to include hyaluronic acid in a solution which would be incorporated inside of an article as the disclose function regards topical application.  Thus, with the exclusion of the limitation, Applicant will get a more complete action on the merits.  It is further noted that the specification does not provide any detail as to the composition of the “hyaluronic acid formulation” discussed on page 27 in regard to the claimed concentration of the photosensitizers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 8,450,359; hereinafter “McCoy”) in view of Wilson et al. (WO 99/49823; hereinafter “Wilson”).
In regard to claim 1 and 6-8, McCoy discloses a disinfection system comprising a light source that emits different wavebands of light at different fluence rates (see the examples of col. 3, lines 55-60 which all necessarily emit wavebands of light at different fluence rates); and an article (see examples of devices in col. 5, lines 40 through col. 6, line 32) incorporating a solution on a surface of the article (electrostatically or covalently bound to a polymer of the material; see col. 5, lines 22-26) being exposed to the light source, wherein the composition includes a combination of at least two photosensitizers (“a combination of sensitizers may be used”; see col. 2, lines 54-55) and can be less than five photosensitizers, wherein each of the at least two photosensitizers absorbs light of a different waveband emitted from the light source (“to allow the […] activity to be enhanced by […] different wavelengths”; see col. 2, lines 54-61).  McCoy teaches that the photosensitizers can be provided to a surface by immersing the surface in a solution which includes the sensitizers.  McCoy teaches that the sensitizer may be provided to a surface at a concentration of 0.1 to 50 mg/ml.  See col. 7, lines 22-32.    McCoy teaches the photosensitizers are selected from phthalocyanines, aminolaevulinic acid and its derivatives (i.e. prodrugs), texaphyrins, porphyrin, and methylene blue and other dyes such as rose bengal. See col. 2, lines 42-53.
McCoy is silent in regard to incorporating the solution inside of the article, the claimed concentrations, and to wherein one of the photosensitizers in the composition is riboflavin.  It is noted the McCoy does teach that other dyes may be used as a photosensitizer, and that riboflavin is well-known in the art to be a dye.
Wilson discloses a light-activated antimicrobial polymeric material which is comprised of a material containing a photosensitizer (singlet-oxygen generating substance) which is melted (i.e. the composition forms a solution) and metered into a polymer resin such that articles can be formed thereof.  Wilson teaches that examples of suitable singlet-oxygen generating substances are methylene blue, rose Bengal, erythrosine B, and riboflavin and can be present in the polymeric material in an amount of 5 ppm to 1000 ppm by weight.  See page 2 and page 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wilson and McCoy to arrive at the claimed invention wherein multiple photosensitizers, such as two to five different compositions, are intimately mixed with a polymeric resin or coated in the surface thereof to form an article such that different wavebands of light are capable of activating the generation of singlet oxygen for the purpose of delivering an anti-bacterial and/or anti-viral effect.  It would have further been obvious to have used both riboflavin and methylene blue, and to have further included either rose Bengal or erythrosine, in the composition of the article as it is well-known by one of ordinary skill in the art that the photosensitizers absorb light at different wavebands and McCoy teaches a combination of photosensitizers allow the anti-bacterial and/or antiviral activity to be enhanced by different wavelengths. It is further viewed that one of ordinary skill in the art would have been able to determine the optimum or workable range of molar concentration in which to apply the photosensitizers such that the combined polymeric material delivers the desired activity without creating any new or unexpected results.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claims 10, 23 and 28, McCoy teaches wherein the light source is a white light source, as the disclosed light sources of daylight, a halogen lamp, a mercury vapour lamp, and a tungsten lamp are all well-known to produce white light.  See col. 3, lines 55-60.  It is well-understood that daylight produces light in blue and red wavebands.
In regard to claim 25, Wilson teaches that the materials of the invention can be used for gloves, masks and surgical drapes.  See the abstract and page 1, lines 28-30.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Wilson and Loupis et al. (US 2014/0303547; hereinafter “Loupis”).
In regard to claim 24, McCoy and Wilson are silent in regard to the light source being an LED.
Loupis discloses a phototherapeutic device for illuminating a photoactivatable composition comprising photosensitizer components (see [0111]-[0117]) which have been applied on a subject’s skin.  The device comprises a light source comprising an array of LEDs which can produce light in different wavebands (i.e. emission spectra) with a controllable fluence rate for selectively activating the components of the photoactivatable composition.  The light source of Loupis comprises LEDs emitting light in a blue, yellow, green, orange and red wavelength ranges.  Loupis teaches wherein the fluence rates of different wavebands can be controlled.  Thus, the red waveband is capable of having the lowest fluence rate compared to the other wavebands as claimed.  Loupis further discloses wherein the array of LEDs may be provided on a flexible substrate such as a fabric, for use with a dressing or a mask, or forming part of a dressing or mask.  See [0005]-[0013], [0020], [0022], [0031], [0035], [0043]-[0045], [0077]-[0078], [0080], [0091]-[0092], and [0111]-[0123].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the controllable light source for illuminating a photoactivatable composition as disclosed by Loupis with the above combined system for the purpose of providing a light source capable of producing wavelengths and fluence rates to irradiate the device with light as claimed such that the activity of the photosensitizers can be enhanced through activation with the wavebands which produce singlet oxygen.  Thus, the light source is capable of being operated in the claimed manner in which the red waveband has the lowest fluence in comparison to the blue and yellow-green wavebands.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).   

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Wilson and Fiori et al. (US 9,527,918; hereinafter “Fiori”).
In regard to claims 26-27, McCoy and Wilson are silent in regard to wherein the article is a pair of glasses.  Wilson does disclose that the solution comprising the photosensitizer is incorporated within the polymer resin which can be used to form an item.  Wilson further discloses wherein the material can be nylon, polyester, acrylic, or polyethylene which are well understood to be capable of being transparent.  See lines 35-36 of page 3.  Further, see Example 7 on page 14 which recites a clear, colorless plastic film.
Fiori discloses an antibacterial polymer film which is disclosed to be used on surfaces that must have a high degree of cleanliness such as eyeglass frames.  See col. 3, lines 1-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed eyeglass frames having an antibacterial film or coating thereon as disclosed by Fiori by using the above polymer composition for forming articles of the previous combination without creating any new or unexpected results.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Wilson and Wilson et al. (US 2009/0317436).
In regard to claim 29, McCoy teaches that the light source can be daylight which is well understood to include infrared light.  See col. 3, lines 55-60.  
McCoy and Wilson are silent in regard to indocyanine green.  
Wilson et al. discloses that a photosensitizer, such as indocyanine green, can be mixed with or coated on a plastics material to create an antimicrobial plastic.  Wilson et al. further discloses that ultraviolet, visible, or infrared light can be used to excite different photosensitizers.  See [0055], [0075] and [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the use of indocyanine green as disclosed by Wilson et al. with the above combined invention without producing any new or unexpected results.  It is noted that McCoy explicitly teaches that “other dyes” can be used and indocyanine green is well understood to be a dye.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774